DETAILED ACTION
The following Office action concerns Patent Application Number 16/859,356.  Claims 1-10 and 12-17 are pending in the application.  Claims 4-6 and 14-17 have been withdrawn from further consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed January 3, 2022 has been entered.
The previous objection to claim 7 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 7, 10 and 12 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-3, 7-10, 12 and 13 under 35 USC 103 over Kamatani et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-3, 7-10, 12 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kamatani et al (US 2010/0219407). 
Kamatani et al teaches an organic metal complex MLmL’n including a partial structure MLm (par. 50):

    PNG
    media_image1.png
    216
    256
    media_image1.png
    Greyscale

wherein “m” is 1 to 3 (par. 8).  The above structure satisfies claimed formulas (2), (3) and (8).  On the phenyl ring, adjacent substituents R41 to R44 may be bonded together to form a (fused) benzene ring (par. 63).  When substituents R41 and R42 are bonded together to form a fused benzene ring, the resulting structure satisfies claimed structure “B”:

    PNG
    media_image2.png
    233
    247
    media_image2.png
    Greyscale

(instant claim 1).
n (par. 50):

    PNG
    media_image3.png
    109
    165
    media_image3.png
    Greyscale

wherein “n” is 0 to 2 provided that m+n is 3 (par. 8).  Adjacent groups R77 to R79 may be bonded to form a fused ring (par. 76).  The above partial structure ML’n satisfies claimed formula (12).
The organic metal complex is included in an organic light emitting device comprising an anode, cathode, and emission layer comprising the organic metal complex, wherein the emission layer is between the anode and cathode (par. 114-116, 122).  The emission layer further comprises a host material (par. 123).  The amount of organic metal complex  (guest) is 0.01-20 wt % with respect to the host material (par. 134). The device emits red light (par. 105).
The above disclosure is not sufficiently specific to anticipate the above listed claims. However, the examiner submits that selection of the instantly claimed values of “m” an “n” and structure “B” would have been obvious to a person of ordinary skill in the art since Kamatani et al teaches that m is 1-3 and n is 0-2 and that substituents on the phenyl ring in m may be bonded together to form a fused benzene ring, as discussed above.
Kamatani et al is prior art to the instant claims because the following claimed subject matter is not disclosed in the priority applications:

    PNG
    media_image4.png
    465
    808
    media_image4.png
    Greyscale

Response to Arguments
The applicant argues that Kamatani et al does not teach that “n” is 1 to 2.  However, Kamatani et al teaches that “n” is 0 to 2 (par. 8).  The claimed range of 1 to 2 is obvious over the prior art range of 0 to 2.
The applicant argues that Kamatani et al does not teach structure “B.”  However, Kamatani et al teaches that adjacent substituents R41 to R44 on the phenyl ring in partial structure MLm may be bonded together to form a (fused) benzene ring (par. 63).  When substituents R41 and R42 are bonded together to form a fused benzene ring, the resulting structure satisfies claimed structure “B”.  Therefore, claimed structure “B” is obvious over the teaching of Kamatani et al.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would